FILED
                             NOT FOR PUBLICATION                            JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KAMAL PREET SINGH,                               No. 12-71294

               Petitioner,                       Agency No. A088-534-558

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Kamal Preet Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal and

protection under the Convention Against Torture (“CAT”). Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the factual

findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in

part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that the two phone calls

Singh received did not rise to the level of persecution, even considering the

cumulative effect, including evidence of the psychological impact of the calls. See

Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (unfulfilled threats

“constitute[d] harassment rather than persecution”); see also Prasad v. INS, 47
F.3d 336, 340 (9th Cir. 1995) (“Although a reasonable factfinder could have found

[these incidents constituted] past persecution, we do not believe that a factfinder

would be compelled to do so”) (emphasis in original). We lack jurisdiction to

consider Singh’s economic deprivation of liberty claim because he did not raise it

to the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (no

jurisdiction over legal claims not presented in administrative proceedings below).

We reject Singh’s argument that the agency applied the wrong legal standard in

analyzing past persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000)

(threats standing alone constitute past persecution in only a small category of

cases, and “only when the threats are so menacing as to cause significant actual

suffering or harm”).


                                           2                                      12-71294
      Further, substantial evidence supports the agency’s finding that Singh failed

to demonstrate his fear of future persecution is objectively well-founded, where he

returned to India after the first phone call, see Loho v. Mukasey, 531 F.3d 1016,

1017-18 (9th Cir. 2008) (“an alien’s history of willingly returning to his or her

home country militates against . . . a well-founded fear of future persecution”), and

has no basis to believe anyone is still looking for him, see Nagoulko v. INS, 333
F.3d 1012, 1018 (9th Cir. 2003) (concluding future fear not objectively reasonable

under circumstances of the case). Thus, Singh’s asylum claim fails.

      Because Singh failed to establish eligibility for asylum, his withholding of

removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Singh failed to establish it is more likely than not he would be tortured if

returned to India. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    12-71294